IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


EDWARD LEE,                                : No. 72 MM 2014
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
PENNSYLVANIA BOARD OF                      :
PROBATION AND PAROLE,                      :
                                           :
                    Respondent             :


                                       ORDER


PER CURIAM
      AND NOW, this 8th day of August, 2014, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.